Title: To Thomas Jefferson from Andrew Jackson, 8 December 1823
From: Jackson, Andrew
To: Jefferson, Thomas


Sir
City of Washington
Decbr 8th 1823
I was extremely happy to hear in passing thro Charlottesville that you were in good health, and should have been  more  pleased had it been in my power to have visited you at your house; my not having done so will not, I am persuaded on your part, be ascribed to any unkind feelings or want of respect or proper friendship on mine; The length of our acquaintance, & a constantly subsisting harmony between us will preclude any such opinionThe truth was, the Session of Congress was at hand & my time limited, too limited to have paid any other at that moment than a mere how’de’do visit; but above all, I felt that in ventureing to call upon you the busy ones of the day would have discovered in it, or at least thought they did something intended rather to meet political than friendly intercourse; and with such feelings I could not but forbear to visit you at your seat. I did stop a short time at the College in the hope  I might meet you there; but not finding you I proceded on my Journey.I beg you to accept my best wishes for your health & happinessAndrew Jackson